JUDGMENT

This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and arguments of the parties. It is
ORDERED AND ADJUDGED that the judgment of the district court be affirmed for the reasons stated in the thorough and well-reasoned opinion of the district court. See Chamber of Argentine-Paraguayan Producers of Quebracho Extract v. Holder, 391 F.Supp.2d 65 (D.D.C.2005).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.